t c summary opinion united_states tax_court ibrahim abdel-fatah and raida abdel-fatah petitioners v commissioner of internal revenue respondent docket no 27123-16s filed date ibrahim abdel-fatah and raida abdel-fatah pro sese katherine holmes ankeny and daniel j daugherty for respondent summary opinion thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty with respect to petitioners’ federal_income_tax respondent now concedes that petitioners are not liable for the accuracy-related_penalty the deficiency resulted from respondent’s disallowance of petitioners’ claimed dollar_figure education credit and dollar_figure american opportunity_credit based upon respondent’s determination that petitioners had failed to substantiate any amount of qualified_tuition_and_related_expenses respondent now concedes that petitioners have substantiated dollar_figure of qualified_tuition_and_related_expenses the question is whether they have substantiated any greater amount background the parties have stipulated some facts which we incorporate by this reference during ms adbel-fatah was a student at the islamic institute of orange county iioc iioc did not issue a form 1098-t tuition statement to ms abdel-fatah during petitioners’ son and daughter were enrolled at mt san antonio college mt sac mt sac issued forms 1098-t for both petitioners’ son and daughter the forms 1098-t in boxes labeled payments received and amounts billed for qualified_tuition_and_related_expenses were empty the forms 1098-t at the box labeled check if at least half time student were marked with an x for both petitioners’ son and daughter petitioners timely filed their form_1040 u s individual_income_tax_return on the form_8863 education credits american opportunity and lifetime learning credits petitioners claimed the nonrefundable education credit of dollar_figure and the refundable american opportunity_credit of dollar_figure the claimed education credits resulted from petitioners’ claimed qualified_education_expenses of dollar_figure each for ms abdel-fatah petitioners’ son and petitioners’ daughter in the notice_of_deficiency respondent disallowed for lack of supporting information petitioners’ claimed education credits while residing in california petitioners timely petitioned the court discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a see 503_us_79 290_us_111 credits like deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 308_us_488 the american opportunity_credit is a modified version of the hope scholarship credit sec_25a the american opportunity_credit provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the credit phases out for a taxpayer whose modified_adjusted_gross_income exceeds dollar_figure or dollar_figure for married taxpayers filing joint returns sec_25a in addition up to of this credit may be refundable sec_25a the term qualified_tuition_and_related_expenses includes tuition and fees at an eligible_educational_institution that the taxpayer the taxpayer’s spouse or the taxpayer’s dependent attends as well as course materials sec_25a i the credit cannot be applied to expenses for student activity fees athletic fees insurance expenses and other expenses not related to an academic course of instruction unless the fees are a required condition of the student’s attendance or enrollment and are not inherently_personal sec_25a sec_1_25a-2 income_tax regs stating that personal expenses such as insurance and medical costs are not qualified even if the fee must be paid to the education institution as a requisite of enrollment or attendance a taxpayer ordinarily must maintain adequate_records to substantiate claimed deductions or credits sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if a taxpayer establishes that a deductible expense has been paid_or_incurred but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer responsible for the inexactitude 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence providing a sufficient basis for making an estimate 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir to substantiate the claimed education expenses for petitioners’ son and daughter petitioners offered copies of the forms 1098-t school account summaries and credit card statements petitioners did not provide any documentation to substantiate ms abdel-fatah’s claimed education expenses on the basis of the foregoing respondent conceded that petitioners substantiated dollar_figure in qualified_tuition_and_related_expenses petitioners have not produced records of tuition payments or educational expenses greater than those conceded by respondent and therefore have not met their burden_of_proof with respect to any additional_amount accordingly we hold that petitioners are entitled to education credits only as attributable to dollar_figure of qualified_tuition_and_related_expenses to reflect the foregoing decision will be entered under rule
